DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 7-12, 14 and 17-19 are pending.
Claims 1-4, 7-12, 14 and 17-19 are examined herein.
The rejection to Claims 1-7 and 12-14 under 35 U.S.C. 103 as being unpatentable over Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57 in view of Lowe, et al. (Bio/technology 13.7 (1995): 677-682) is withdrawn in View of Applicant’s amendments of the claims.
The rejection to Claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57 in view of Lowe, et al. (Bio/technology 13.7 (1995): 677-682) as applied to claims 1-7 and 12-14 and further in view of Rech, et al. (Nature protocols 3.3 (2008): 410) and Twyman, et al. ("Plant transformation technology: particle bombardment." Handbook of Plant Biotechnology (2004)) is withdrawn in View of Applicant’s amendments of the claims.
The rejection to Claims 1 and 8-9 under 35 U.S.C. 103 as being unpatentable over Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57 in view of Chowrira, et al. 
The rejection to Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57 in view of Lowe, et al. (Bio/technology 13.7 (1995): 677-682) as applied to claims 1-7 and 12-14 and further in view of Chlan, et al. (Plant Molecular Biology Reporter 13.1 (1995): 31-37) is withdrawn in View of Applicant’s amendments of the claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the new limitation “wherein the selecting does not depend on a presence of a protein encoded by a selective marker gene”.  The claims should be amended to recite “wherein the selecting does not depend on the expression of a protein encoded by a selective marker gene”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 10-12, 14, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-13, 25 and 31 of U.S. Patent Application No. 16/733,993 and Rajasekaran "Biolistic transformation of 

Response to Remarks
	Applicant urges that the rejection under the nonstatutory doctrine of double-patenting be withdrawn because the size ranges of the particles in the claims of the reference application and the instant application are different.  (Remarks p. 19).
	This is not found persuasive.  `As set forth in the modified rejection, because the size ranges of the particles as encompassed by the instant claims and the claims of the reference application overlap, there is a prima facie case for obviousness.  
Claims 1-4, 7-12, 14, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-13, 25 and 31 of U.S. Patent Application No. 16/733,993 in view of Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." (Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57) and Chowrira, et al. (Molecular biotechnology 3.1 (1995): 17-23) and Romano, et al. (Plant Cell Reports 20.3 (2001): 198-204). This is a new rejection made in view of Applicant’s amendments of the claims in the instant application and the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter and largely align with one another in the order that they are listed above.  The claims of the instant Application are drawn to a broader class of plants, not requiring the genetic modification of the plants of the reference application.  While the limitation of the size of the particles in the instant claims is 0.3 to 0.8 µm, this range overlaps with the size limit in Claim 7 of the copending application (0.3 to 1.5 µm), 
Claim 8 of the instant Application requires that the shoot apex is that of the young bud of a tuber and Claim 9 requires that the shoot apex is that of the terminal bud or the lateral bud.  These limitations are not claimed by the reference application and Rajasekaran.
Romano et al. teaches a method of transforming potato (a tuber plant) by particle bombardment of different explants including leaves, internodes and tubers with tubers and internodes being the more efficient explant in producing transformants.  (p. 199 left col. ¶ 4 – p. 202 left col. ¶ 6).  Chowrira, et al. teaches an effective method of in-planta transformation of soybean by transforming the meristem of the terminal nodal bud of soybean by electroporation, wherein the adjacent leaf material and axillary buds are 
Romano et al. teaches a method of transforming potato (a tuber plant) by particle bombardment of different explants including leaves, internodes and tubers with tubers and internodes being the more efficient explant in producing transformants.  (p. 199 left col. ¶ 4 – p. 202 left col. ¶ 6).  
It would have been prima facie obvious at the time of filing to modify the method of the invention as claimed in the reference application such that the apical meristems targeted are in a young bud of a tuber such as potato or a terminal bud and that any leaf primordia or other tissues that might obscure the meristem tissues are dissected away prior to transformation.  One having ordinary skill in the art would have been motivated to do so because Chowrira, et al. teaches that apical meristems in terminal buds are also amendable to transformation after the excess leaf tissues were removed.  Further Romano et al. teaches that potato can be transformed by biolistic transformation and Rajasekaran and Chowrira, et al. teach that meristems, including meristems in buds, can be targeted for transformation.  As such one of ordinary skill in the art would recognize that terminal buds and young buds of potato would be viable targets for biolistic transformation and the claims are obvious over the claims of the reference application in view of the teachings of the prior art.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The claims as amended are deemed to the free of the prior art.  The closest prior art is Rajasekaran "Biolistic transformation of cotton zygotic embryo meristem." (Transgenic Cotton. Humana Press, Totowa, NJ, 2013. 47-57).  However, Rajasekaran does not disclose, teach or otherwise render obvious the instantly claimed invention in view of the teachings of the prior art.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662